                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   HERBERT BILODEAU,                                        CASE NO. C18-5343-JCC
10                              Plaintiff,                    ORDER
11           v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                              Defendant.
14

15           This matter comes before the Court on the parties’ stipulated motion for fees pursuant to
16   the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 18). Having thoroughly
17   considered the motion and the relevant record, the Court GRANTS the motion and ORDERS
18   that:
19           Pursuant to the EAJA, Plaintiff is awarded attorney fees in the amount of $5,644.80,
20   subject to any offset as described in Astrue v. Ratliff, 560 U.S. 586 (2010). (Dkt. Nos. 18, 18-1.)
21   The check or checks shall be made payable to David Oliver & Associates, based on Plaintiff’s
22   assignment of this amount to his attorney. (Dkt. No. 18-2.) The check or checks shall be mailed
23   to Plaintiff’s attorney’s office: David Oliver & Associates, 2608 South 47th Street, Suite C,
24   Tacoma, WA 98409.
25           //
26           //


     ORDER
     C18-1553-JCC
     PAGE - 1
 1          DATED this 25th day of April 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1553-JCC
     PAGE - 2
